In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________


No. 20-2168
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

JACQUES S. GHOLSTON,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
             No. 18-CR-30039 — Richard Mills, Judge.
                     ____________________

    ARGUED NOVEMBER 30, 2020 — DECIDED JUNE 14, 2021
               ____________________

   Before EASTERBROOK, WOOD, and HAMILTON, Circuit
Judges.
   WOOD, Circuit Judge. Oﬃcer Erik Cowick pulled over
Jacques Gholston just after midnight on April 29, 2018, for
turning without signaling. Because Cowick suspected that
Gholston was a drug dealer, he called for a trained dog to per-
form a drug sniﬀ at the scene. As Cowick was ﬁnishing the
routine procedures required for a minor traﬃc violation, the
2                                                   No. 20-2168

dog arrived and alerted oﬃcers to the presence of metham-
phetamine.
    The discovery of the drugs led in time to federal charges
for possession of ﬁve or more grams of methamphetamine
with intent to distribute, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(B). In response, Gholston ﬁled a pretrial motion to sup-
press the evidence of the meth seized as a result of the dog
sniﬀ. He contended that Cowick unreasonably delayed the
stop in order to allow the “K9” oﬃcer to arrive and perform
an inspection. The district court denied the motion. Gholston
then pleaded guilty, reserving his right to challenge the ruling
on the motion to suppress. We conclude that the district court
committed no reversible error in ﬁnding that Cowick did not
unlawfully prolong the stop and thus did not violate
Gholston’s Fourth Amendment rights. We therefore aﬃrm.
                                I
    Oﬃcer Cowick had long suspected that Gholston was dis-
tributing large quantities of methamphetamine from his
truck. Cowick had an informant, Taylour Toolate, who occa-
sionally provided information about criminal activity in
Quincy, Illinois. On one occasion at an unspeciﬁed time,
Toolate informed Cowick that she believed that Gholston was
about to pick up and deliver large quantities of methamphet-
amine using his green pickup truck, which had a toolbox in
the bed. She predicted that Gholston would store the meth-
amphetamine in a magnetic box aﬃxed to the bottom of the
truck. Cowick also vaguely said that other people he had ar-
rested in the past told him that Gholston sold methampheta-
mine from his truck. Cowick could not identify any of them
by name, nor could he provide any details or documentation
about those supposed encounters.
No. 20-2168                                                  3

    In the early morning hours of April 29, 2018, Cowick was
patrolling a high crime area in Quincy. He spotted Gholston’s
green pickup truck with the toolbox in its bed. Evidently
Cowick had kept Toolate’s tip in mind for some time, as she
had been incarcerated since January 10, 2018. He decided to
follow Gholston to see if he could stop him for a traﬃc infrac-
tion.
    An opportunity presented itself when, around 12:16 am,
Gholston turned right from 5th Street onto Chestnut Street
without using a turn signal. Cowick caught up to Gholston’s
truck, activating his emergency lights at 12:17 am as he made
the same turn onto Chestnut Street. By the time Cowick ﬁn-
ished turning, Gholston had already parked the truck and
was walking away. This further heightened Cowick’s suspi-
cions, as he believes that “walk[ing] away from a traﬃc stop
in this area” usually means drugs are involved. Cowick radi-
oed to dispatch that he was preparing to make a stop. He then
called out for Gholston to stop, but Gholston kept walking.
This, too, disturbed Cowick, because he thought that the two
had made eye contact. Cowick decided to follow Gholston on
foot, calling after Gholston until he responded and returned
to the car. Gholston explained that he did not hear Cowick
calling him at ﬁrst. He added that Cowick did not turn on his
lights until after Gholston was already out of the car, and so
he did not realize that Cowick was after him. Cowick hand-
cuﬀed Gholston at 12:18 am and sat him on the curb. Around
that time, Oﬃcers Hodges and Cirrincione arrived at the
scene.
    Cowick began the standard procedure for writing a ticket,
but there were a few delays along the way. When asked for
his license, Gholston explained that his ID was in his truck.
4                                                  No. 20-2168

Cowick, unprovoked, asked if there was a reason Gholston
did not want Cowick to retrieve the ID from the vehicle, to
which Gholston responded “huh.” That was the most that
Gholston said; he never stated in so many words that he did
not want Cowick to retrieve the ID from the car. Instead,
Gholston verbally conveyed his ID information to Cowick.
Cowick also conducted an additional consensual search of
Gholston’s person; it did not turn up anything. He then re-
turned to his squad car and radioed dispatch to conﬁrm
whether Gholston had a valid driver’s license. Dispatch in-
formed Cowick that Gholston’s ID was valid but that he also
had a Notice of Violation (“Notice”) on ﬁle for improperly
parking over a year earlier.
    At that point Cowick contacted two more oﬃcers to assist
him with the stop. First, at 12:24:23 am, he looked up the lo-
cation of a K9 oﬃcer, Deputy Saalborn (known as “sam12”),
who was six to seven miles away from the stop. Next, he
called for assistance in retrieving the Notice from the police
station and delivering it to the traﬃc stop. Sargent Elbus radi-
oed back that he could pick up the Notice. Cowick immedi-
ately responded at 12:26:43 am, using the car’s messaging ter-
minal, inviting Elbus to “take your time!!” because he was
“trying to get sam12 here.” Cowick was also communicating
with Oﬃcer Cirrincione about getting Saalborn to the scene.
At 12:28:03 am, Cirrincione messaged Cowick through his car
terminal saying that Saalborn was on the way.
    Throughout the time he was completing the ticket, Cowick
continued to urge Elbus to take his time, sending him mes-
sages at 12:29:15 am and 12:29:20 am to that eﬀect. He did the
opposite with Saalborn, urging him at 12:30:31 am to “drive
fast” because he could guarantee that Gholston had drugs in
No. 20-2168                                                   5

his car. Cowick printed Gholston’s warning ticket for failing
to use his turn signal at 12:32:27 am, 14 minutes after he had
handcuﬀed Gholston.
    As Cowick returned to Gholston to hand him the printed
ticket, he realized that he had not yet asked Gholston for his
insurance information. Gholston explained that his girlfriend
had the truck insured but that he did not have proof of insur-
ance on him. Cowick went back to his car to write a ticket for
that infraction. As Cowick was ﬁnishing the second ticket,
Saalborn arrived and walked the drug-sniﬃng dog around
Gholston’s truck. The dog alerted as the ticket was still print-
ing. The oﬃcers searched the truck and discovered 9 grams of
methamphetamine.
    The government brought charges against Gholston, and as
we noted, he moved to suppress the drugs on the ground that
Cowick unreasonably extended the stop in violation of the
Fourth Amendment. The district court referred the motion to
suppress to a magistrate judge, who held that Cowick did ex-
tend the stop beyond the time reasonably required so that
Saalborn could arrive and search for the methamphetamine.
Nevertheless, the magistrate judge found that the stop did not
raise constitutional concerns because Cowick had reasonable
suspicion to continue holding Gholston based on Toolate’s
tip. For the most part, the district court adopted the magis-
trate judge’s ﬁndings of fact, but it disagreed with her in one
key respect, ﬁnding that Cowick did not unreasonably extend
the stop. Cowick’s delays, it thought, were minor, and his fail-
ure to request Gholston’s insurance information at the start of
the stop was a good-faith blunder.
6                                                     No. 20-2168

                                II
    In cases involving an appeal of a denial of a motion to sup-
press, a mixed standard of review applies: We review the dis-
trict court’s factual findings for clear error, and we evaluate
legal conclusions and mixed questions of law and fact de novo.
United States v. Williams, 731 F.3d 678, 683 (7th Cir. 2013).
    Whether a lawful stop extends so long that it raises consti-
tutional concerns turns on reasonableness. As relevant for our
purposes, a seizure made in order to issue a warning ticket to
a driver “can become unlawful if it is prolonged beyond the
time reasonably required to complete that mission.” Illinois v.
Caballes, 543 U.S. 405, 407 (2005); Rodriguez v. United States, 575
U.S. 348, 357 (2015). The goal is to complete such a stop in a
reasonable time. Side-inquiries into other potential crimes
such as drug-related activity represent a “detour[] from [the
original] mission.” Rodriguez, 575 U.S. at 356.
    While officers must act diligently, we repeatedly have de-
clined to adopt even a rule of thumb that relies on the number
of minutes any given stop lasts. We explained recently in
United States v. Lopez, 907 F.3d 472 (7th Cir. 2018), that we ask
whether the defendant was detained longer than necessary
for the underlying investigation, not “exactly how many
minutes the stop lasts.” Id. at 486. A stop may call for a variety
of measures beyond printing the ticket, including “checking
the driver’s license, determining whether there are outstand-
ing warrants against the driver, and inspecting the automo-
bile’s registration and proof of insurance.” Rodriguez, 575 U.S.
at 355.
   Guided by these principles, the district court found that
Officer Cowick did not unreasonably extend Gholston’s stop.
No. 20-2168                                                      7

It noted that most of the alleged delays were attributable to
reasonable mistakes or forces outside of Cowick’s control. For
example, it found as a fact that Gholston’s failure to provide
Cowick with his ID increased the amount of time needed for
the stop. Cowick had to enter Gholston’s information manu-
ally rather than filling all fields with a quick scan of a barcode.
The district court further determined that Cowick made an
“innocent mistake” when he failed to acquire Gholston’s
proof of insurance at the beginning of the stop; the oversight,
the court found, was attributable to the unusual nature of the
stop. Reasonable delays such as these, the court concluded,
largely accounted for why this routine stop lasted longer than
some.
    The district court next reasoned that none of Cowick’s ac-
tions unrelated to the stop meaningfully lengthened it. The
district court catalogued a few of the examples that had con-
cerned the magistrate judge: Cowick spoke with Hodges and
Cirrincione about his suspicion that Gholston had drugs in his
truck; he took time away from completing the tickets to call
several people; he sent messages to Elbus asking him to obtain
the Notice; he repeatedly urged Saalborn to arrive with the
dog as soon as possible. Despite all this, the district court con-
cluded that Cowick did not unreasonably prolong the stop.
The district court credited Cowick’s testimony that he never
stopped working on the warning between 12:24 am and 12:32
am (when he printed the warning ticket), even as he commu-
nicated with the other officers. As we noted, the district court
concluded that Cowick’s delay issuing the proof-of-insurance
ticket was an innocent mistake and that the dog alerted as the
ticket printed.
8                                                  No. 20-2168

    Gholston takes issue with the district court’s determina-
tion that Cowick did not unreasonably delay the stop. In
Gholston’s opinion, Cowick took a number of actions uncon-
nected to writing the tickets, and those steps collectively gave
rise to an unconstitutional extension of the stop.
   The first period of delay to which Gholston points could
not unreasonably have prolonged the stop. Gholston argues
that Cowick had the information he needed to begin writing
Gholston’s ticket at 12:22 am, but he did not begin doing so
until 12:24 am. Why? Because he first conducted a consent
search of Gholston’s person and continually prodded
Gholston to agree to a search of the car. That has nothing to
do with Saalborn; Cowick did not contact Saalborn until after
returning to his car to begin issuing the ticket. The district
court thus correctly disregarded these events.
    Gholston also disagrees with the district court’s character-
ization of Cowick’s actions while Cowick sat in his car work-
ing on the ticket and urging Saalborn to hurry to the scene.
Gholston emphasizes that Cowick sent messages to Elbus and
Saalborn multiple times while in his car and called Elbus once
to ensure that Elbus was receiving his messages. No reasona-
ble person, he contends, could think that Cowick was dili-
gently working on the ticket during that time, because Cow-
ick admitted that he had to use the same keyboard to message
the other officers and to complete the ticket.
    Given the deferential standard of review that applies to
the underlying facts, however, we see no reversible error. The
district court’s conclusion, based on Cowick’s testimony, that
Cowick did not unreasonably delay the stop in order to com-
municate with other officers on unrelated topics is a finding
of fact that we review for clear error. Even if Cowick had to
No. 20-2168                                                    9

use the same keyboard, there are many reasons why he might
have been able to communicate with his fellow officers with-
out slowing down the ticket process, including his need to
wait for dispatch to verify that Gholston’s ID was valid. We
cannot say that the district court’s factual determination was
clearly erroneous.
    Nor did the district court commit clear error when it de-
termined that Cowick’s failure to ask for Gholston’s proof of
insurance at the start of the stop was an innocent mistake, not
a manipulative ruse. Recall that Cowick had to get out of his
car to catch up with Gholston, who already had left his truck.
He may simply have been focusing on catching Gholston, ra-
ther than on the details of ticket-writing. Characterizing that
omission one way or the other is a straightforward credibility
issue for the court. We have no reason to disturb it. The court’s
finding was corroborated by the fact that Cowick told his fel-
low officers that he found it frustrating that he had to enter
Gholston’s ID information a second time for the second ticket.
Similarly, it makes no difference whether Gholston refused to
allow Cowick to retrieve his ID from the truck, because
Gholston began communicating his ID information verbally.
In sum, we cannot say that the district court committed clear
error in finding that the need to enter Gholston’s ID infor-
mation manually added any appreciable time to the stop.
    Gholston contends that the district court’s reasoning is in-
consistent with the holding of Rodriguez v. United States, 575
U.S. 348 (2015), which rejects a de minimis rule for extensions
of a stop. Gholston correctly notes that this is the way the dis-
trict court characterized Cowick’s delays.
   Although the district court may have chosen imperfect
language to describe its factual findings, in substance it stayed
10                                                   No. 20-2168

within the bounds identified in Rodriguez. The Court there
identified a number of routine activities that accompany traf-
fic stops, including license and warrant checks and verifica-
tion of registration and insurance. Rodriguez, 575 U.S. at 355.
The district court here found that Cowick detained Gholston
only long enough to complete these same procedures, and
that the dog alerted before Cowick had finished printing the
second ticket. This is not a case in which an officer completes
the activities for a stop and then detains the suspect longer in
order to allow time for a K9 officer to arrive. The district court
credited Cowick’s testimony that he never stopped working
on the ticket even as he communicated with other officers.
Critically, the court found that Cowick did not extend the stop
at all, not that any delay was permissibly de minimis. Based on
those factual findings, the court correctly held that this stop
did not run afoul of the Fourth Amendment.
                                 III
    Having determined that the stop was not unreasonably
extended, we need not reach Gholston’s other arguments. The
district court’s factual findings were not clearly erroneous. On
that understanding of the events in question, the stop was not
unconstitutionally extended beyond the time reasonably re-
quired, and so we AFFIRM the judgment of the district court.
No. 20-2168                                                  11

     HAMILTON, Circuit Judge, dissenting. “This is not how we
typically do a traﬃc stop.” Oﬃcer Cowick’s testimony admit-
ted the obvious: he and his colleagues slow-walked the pre-
textual traﬃc stop of Mr. Gholston (for turning without sig-
naling in otherwise deserted streets) while waiting on a drug-
sniﬃng dog. The majority opinion acknowledges the ample
evidence of this delay: texting one oﬃcer to hurry up with the
dog while texting another to take his time to bring some
needed paperwork, taking time to handcuﬀ and frisk
Gholston, taking time to convince Gholston to agree to a more
thorough search of his person, doing the search, and trying to
convince him to consent to a search of his vehicle. Even with
all these delays, the legitimate turn-signal ticket was complete
about ﬁve minutes before the dog arrived. At that point, Of-
ﬁcer Cowick stretched the stop out further by circling back to
the subject of proof of insurance. That tactic succeeded in pro-
longing the stop just long enough for the dog to arrive, sniﬀ,
and alert.
    Despite the evidence of delay, the majority aﬃrms the de-
nial of Gholston’s motion to suppress primarily by deferring
to the district court’s factual ﬁnding that Oﬃcer Cowick’s late
request for insurance information was the result of an “inno-
cent mistake.” I respectfully dissent. Even if the mistake was
honest, it still unreasonably prolonged the stop. And with re-
spect, that ﬁnding of an “innocent mistake” was clearly erro-
neous. This elementary and convenient “mistake” provided
the only rationale for continuing to detain Gholston until the
dog arrived. Other judges ﬁnding facts in such cases can and
should be more skeptical about such tactics to prolong pre-
textual traﬃc stops.
12                                                   No. 20-2168

    Police often use a trivial traﬃc infraction to justify a traﬃc
stop that metamorphoses into an opportunity to investigate
other possible crimes, especially drug traﬃcking. The Su-
preme Court has held that such a stop does not violate the
Fourth Amendment if the police oﬃcer has probable cause to
believe the driver violated a traﬃc law, regardless of the of-
ﬁcer’s real motive. Whren v. United States, 517 U.S. 806, 813
(1996). The Court has imposed important limits on this police
tactic, especially in terms of limited time and purposes. A sei-
zure that is lawful at its inception can violate the Fourth
Amendment if it is prolonged beyond the time reasonably re-
quired to complete the initial mission of the stop. Illinois v.
Caballes, 543 U.S. 405, 407 (2005).
    In Rodriguez v. United States, 575 U.S. 348 (2015), the Court
provided its most detailed guidance to date on these limits.
The Court explained that a “police stop exceeding the time
needed to handle the matter for which the stop was made vi-
olates the Constitution’s shield against unreasonable sei-
zures.” Id. at 350. During a traﬃc stop, the police oﬃcer must
stick to the “mission” of the seizure: ensuring road safety,
“determining whether to issue a traﬃc ticket, ... checking the
driver’s license, determining whether there are outstanding
warrants against the driver, and inspecting the automobile’s
registration and proof of insurance.” Id. at 355.
    If those activities and the oﬃcer’s observations provide
reasonable suspicion about criminal activity suﬃcient to de-
tain the subject against his will—that’s usually the aim of the
pretextual stop in the ﬁrst place—the oﬃcer may then act ap-
propriately. But an oﬃcer may not prolong the stop, “absent
the reasonable suspicion ordinarily demanded to justify de-
taining an individual.” Id.; accord, e.g., United States v. Cole,
No. 20-2168                                                    13

994 F.3d 844, 853 (7th Cir. 2021), rehearing en banc granted (June
9, 2021). Rodriguez held that lower courts may not shrug oﬀ
delays as “de minimis” when the subject is being detained
against his will. 575 U.S. at 356–57 (rejecting “de minimis”
rule applied by circuit court).
    Applying these general rules to this case, Oﬃcer Cowick’s
stop of Gholston for the turn-signal infraction departed from
his legitimate constitutional mission in a couple of respects.
He spent several of the ﬁrst minutes of the stop not on traﬃc
matters but on handcuﬃng Gholston, obtaining his consent to
a search of his person, carrying out the search, and unsuccess-
fully trying to convince Gholston to consent to a search of his
vehicle.
     After Oﬃcer Cowick got around to his legitimate pur-
poses, in which he had zero interest, he completed the warn-
ing ticket for the turn-signal infraction at 12:32 am. At that
time, the drug-sniﬀ by a police dog that was Oﬃcer Cowick’s
real goal was not yet possible. The dog and his handler were
still on their way, so Gholston should have been free to go on
about his business. Oﬃcer Cowick’s testimony made clear,
though, that he simply was not going to let Gholston leave
before the dog could arrive for a sniﬀ of the vehicle. Further
detention for that purpose violated the Fourth Amendment
unless Oﬃcer Cowick had some other legitimate basis to re-
strain Gholston’s liberty. He did not.
    The government and police oﬃcers have oﬀered three the-
ories for continued detention: reasonable suspicion of drug
traﬃcking; a de facto policy of detention to serve a “Notice of
Violation” on a parking infraction; and Oﬃcer Cowick’s be-
lated pivot to proof of insurance. None of these theories
should save this deliberately prolonged traﬃc stop.
14                                                        No. 20-2168

    Reasonable Suspicion: Oﬃcer Cowick was interested in
Gholston based on a stale tip. A meth user who occasionally
provided Oﬃcer Cowick with information of unknown relia-
bility had told him that Gholston was selling meth from his
truck. The tip was at least three and a half months old, and
Oﬃcer Cowick admitted that he had never used any infor-
mation from the tipster to arrest anyone or to obtain a search
warrant. Tr. 50. Oﬃcer Cowick said that he had heard the
same from other people on the street, but he could not iden-
tify any other sources and had never even made a note of
them. The vague, stale, and uncorroborated tips gave Oﬃcer
Cowick his motive to stop Gholston for the turn-signal infrac-
tion, but they fell well short of the reasonable suspicion
needed to restrain a person’s liberty. Nothing that occurred
during the traﬃc stop, until the delayed dog-sniﬀ, added
enough to those tips to justify detaining Gholston. 1
    The Parking Infraction: After Oﬃcer Cowick had hand-
cuﬀed and searched Gholston, he ﬁnally checked the driver’s
license information with a dispatcher. He was told that
Gholston was the subject of a “Notice of Violation” in the
Quincy police ﬁles. Oﬃcer Cowick claimed that he had au-
thority to detain Gholston until another oﬃcer delivered that
notice from headquarters to the traﬃc stop. And the need/op-
portunity to wait for delivery of the notice was the reason Of-
ﬁcer Cowick repeatedly told the oﬃcer making the delivery
to “take your time” while at the same time urging the handler


     1There is a minor factual dispute about how quickly Gholston real-
ized Officer Cowick was stopping him; Gholston was already out of his
truck and walking away before the officer turned on his red and blue
lights. But once Officer Cowick had Gholston’s attention, he was entirely
cooperative.
No. 20-2168                                                 15

of the drug-sniﬃng dog to hurry. Cowick testiﬁed at the hear-
ing that he was not going to let Gholston go anywhere until
the notice was delivered to the scene. Tr. 45, 83.
    The federal government does not defend this rationale.
Such notices are not arrest warrants. None of the oﬃcers of-
fered any legal basis for this practice of detaining drivers to
serve such notices on them, and none exists. The government
stipulated that there was nothing in the police department’s
policy and procedures manual regarding this practice of hold-
ing motorists until such notices could be served. Tr. 163–64.
     Proof of Insurance: Oﬃcer Cowick had all the information
he needed to prepare the turn-signal warning by 12:22 am. Tr.
83. Even with all his texting, he ﬁnished and printed the warn-
ing ticket for the turn-signal violation at 12:32 am. He knew
then that the canine oﬃcer and the drug-sniﬃng dog were on
their way from a location six or seven miles away. According
to Oﬃcer Cowick, only then did he realize he had not checked
whether Gholston had proof of insurance for his vehicle. At
12:33, he asked Gholston for proof of insurance, which
Gholston did not have in the vehicle. The oﬃcer then began
preparing another ticket for violating the state law requiring
proof of insurance in the vehicle. This took four more minutes.
At 12:37 am, Cowick was working on the proof-of-insurance
ticket as the drug-sniﬃng dog arrived. Within thirty seconds
of arrival, the dog alerted on the vehicle. Oﬃcer Cowick was
still printing the ticket.
   The magistrate judge and district judge both found that
Cowick’s failure to ask for insurance initially was “an inno-
cent mistake” rather than a ploy to prolong the pretextual
traﬃc stop until the dog could arrive. The majority accepts
16                                                    No. 20-2168

that ﬁnding as decisive and not clearly erroneous. With re-
spect, I disagree on both points.
    Rodriguez adopted an objective standard: the stop may
“last no longer than is necessary to eﬀectuate” the purpose
that justiﬁed it. 575 U.S. at 354, quoting United States v. Sharpe,
470 U.S. 675, 684 (1985). “Authority for the seizure thus ends
when tasks tied to the traﬃc infraction are—or reasonably
should have been—completed.” Id., citing Sharpe, 470 U.S. at
686. Rodriguez does not require perfect eﬃciency, but Oﬃcer
Cowick’s “innocent mistake” did not extend the time objec-
tively necessary to complete his legitimate tasks that justiﬁed
detaining Gholston.
    Even if such an “innocent mistake” could justify a pro-
longed stop, despite Rodriguez, the evidence of pretext and de-
liberate delay here was unusually strong. How else to inter-
pret Cowick’s texts telling the canine oﬃcer to hurry up—tex-
ting him to “drive fast” and that he could “guarantee” there
was “a good amount”—while telling the oﬃcer with the No-
tice of Violation to “take your time!” Oﬃcer Cowick started
with handcuﬃng, a frisk, another personal search, and an at-
tempt to convince Gholston to consent to a vehicle search.
And as noted, Oﬃcer Cowick virtually admitted to the delib-
erate delays when he testiﬁed more generally that “this is not
how we typically do a traﬃc stop.” Tr. 81.
    Rodriguez listed checking proof of insurance as one of just
a handful of routinely legitimate subjects for pretextual traﬃc
stops. 575 U.S. at 355. Oﬃcer Cowick testiﬁed that at the be-
ginning of the stop, he was so focused on the possibility of
drugs and his supposed diﬃculty in getting Gholston’s atten-
tion that he just forgot to ask about insurance.
No. 20-2168                                                    17

    This was a highly improbable oversight. “License, regis-
tration, insurance” is an absolutely routine and elementary
step at the start of any traﬃc stop. We are supposed to believe
that Oﬃcer Cowick remembered the ﬁrst two and just hap-
pened to forget the third?
    “Forgetting” to ask about insurance can work too easily to
justify prolonged pretextual stops, at least if judges are will-
ing to believe the excuse. We encountered the same “forget-
fulness” recently in United States v. Cole, 994 F.3d at 853, where
the oﬃcer making the pretextual stop did not ask for insur-
ance information until at least ﬁfteen minutes into the stop
and after he had called for a drug-sniﬃng dog. (Cole was de-
cided on other grounds.) For other recent examples of similar
delays in pretextual stops, see United States v. Byron, 817 Fed.
App’x 753, 755 (11th Cir. 2020) (delayed request for insurance
information; aﬃrming suppression on other grounds where
oﬃcer prolonged traﬃc stop without justiﬁcation); Matthews
v. Las Vegas Metro. Police Dep’t, 2021 WL 356235, *2 (D. Nev.
Feb. 1, 2021) (oﬃcer requested insurance information ﬁfteen
to twenty minutes after start of traﬃc stop); United States v.
Bullock, 2020 WL 5553562, *13 (N.D. Iowa Aug. 21, 2020) (of-
ﬁcer delayed requesting insurance information; motion to
suppress denied on other grounds; presence of ﬁrearms in car
and questions about permits for them gave oﬃcers good rea-
sons not to focus on insurance).
    A few instances of pretextual stops with delayed requests
for insurance information do not prove this is a common tactic
for prolonging such stops. Maybe it’s just a coincidence that
the oﬃcers in Cole and this case happened to make the same
convenient mistake. Yet the eﬀects of such a delay in accom-
plishing the real purpose of a pretextual stop call for judges
18                                                No. 20-2168

to be less credulous. I read the majority opinion’s reliance on
the standard of review as signaling that a diﬀerent ﬁnding by
the trial court on the delayed insurance request would also
have been aﬃrmed here. With respect, though, I believe we
should reverse here.